DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 in the reply filed on June 1, 2022 is acknowledged.
Claims 8-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 1, 2022.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “a polymer having a melting temperature (Tm) of 35°C or higher”.  Further, this claim specifies the polymer as “a copolymer of a monofunctional polysiloxane and two or more types of monomers.”   The meets and bounds of the aforementioned claim recitations are unclear.  Specifically, the melting temperature of 35°C or higher is an open-ended range without setting forth any specific upper end point of the melting point.  Accordingly, Tm of the polymer can be any value that is greater than 35°C.  This open-ended range of melting point combined with the recitation “two or more types of monomers” renders claim indefinite, because it is unclear what specific monomers are encompassed by the aforementioned recitation.  Specifically, the recitation “two or more types of monomers” is broad such that it can encompass any monomer.  Accordingly, meets and bounds of the claim is unclear.  

Furthermore, regarding claim 1, the recitation “two or more types” renders claimed invention indefinite due to presence of word “types”.  The addition of the word “type” to the otherwise definite expression renders the definite expression indefinite by extending its scope. MPEP 2173.05(b)(III)(E). 

As to claim 2, this claim recites ‘wherein the monomers”.  There is a lack of antecedent basis for this limitation in the claim.  For purpose of examination, “the monomer” is interpreted as “two or more types of monomers” recited in claim 1. 

As to claim 4, this claim at line 5 recites ‘the monomer”.  There is a lack of antecedent basis for this limitation in the claim.  For purpose of examination, “the monomer” is interpreted as “two or more types of monomers” recited in claim 1. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1, 4, and 7 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shigetomi et al. (US 20170081557A1). 

As to claim 1, Shigetomi teaches an adhesive composition comprising acrylic polymer/polymer (A) ((meth)acrylate-based resin) (0032-0033) and (meth)acrylic polymer (B) that is a copolymer of a monomer (B1) having a polyorganosiloxane backbone as exemplified by KF 2012 (0054-0056 and ((meth)acrylic polymer 2 in Table 1) and two or more acrylic monomers (two or more types of monomers) (0066-0067 and (meth)acrylic polymer 2 in Table 1).  

It is submitted that polyorganosiloxane backbone containing monomer KF 2012 disclosed by Shigetomi is identical to monofunctional polysiloxane disclosed by present application. See 0056 of US Patent Application Publication No. 20210087435 A1 of the present application (“the published application”).  Accordingly,  a person having ordinary skill in the art would recognize that Shigetomi teaches claimed monofunctional polysiloxane. Additionally, the (meth)acrylic polymer (B) of Shigetomi is interpreted to meet claimed polymer. 

As to claim 1, Shigetomi teaches claimed invention except for Tm of the polymer of 35°C or greater.  However, it is reasonable to presume that the (meth)acrylic polymer (B)/polymer (B) of Shigetomi would inherently have the claimed Tm.  Specifically, as set forth previously, the (meth)acrylic polymer (B) of Shigetomi is formed of monofunctional polysiloxane and two or more types of monomers as claimed.  

Furthermore, the present specification discloses that the polymer having Tm of 350°C or greater comprises monofunctional polysiloxane in the amount of 10-40 parts by weight and the monomer in the amount of 60-90 parts by weight, based on 100 parts by weight of the polymer (0065-0066 of the published application).  Furthermore, the present specification discloses ‘When the polymer having a melting temperature of 35°C or higher according to present invention comprises the monofunctional polysiloxane and the monomer in above-mentioned parts by weight, the melting temperature value may be property formed…” (0067 of the published application).  It is submitted that the (meth)acrylic polymer (B) of Shigetomi comprises monofunctional polysiloxane (KF-2012) in the amount of 20 parts by weight and the monomer(s) (MMA, BMA, 2EHMA) in the total amount of 80 parts by weight, based on 100 parts by weight of the polymer (see Table 1, (meth)acrylic polymer 2).  Accordingly, the (meth)acrylic polymer (B) of Shigetomi contains the monofunctional polysiloxane and the monomer(s) in the amounts that are within the amounts disclosed by applicant.  Furthermore, broader range of monofunctional polysiloxane (10% by mass or more but 40% by mass or less) and broader range of the monomer(s) (30% by mass or more abut 90% by mass or less) as disclosed by Shigetomi (0065 and 0067) overlap with the range of the monofunctional polysiloxane and the range of the monomer as disclosed by the present application.  Given that Shigetomi discloses identical polymer as claimed.  Absent any factual evidence on the record, it is reasonable to presume that the (meth)acrylic polymer (B) of Shigetomi would inherently have the claimed Tm.  Alternatively, the claimed Tm would obviously be present, once the (meth)acrylic polymer (B) of Shigetomi is provided. See MPEP 2112.01 (I). 

As to claim 4, as set forth previously, the amounts of monofunctional polysiloxane and the monomer disclosed by Shigetomi discloses are within the ranges claimed or overlap with the claimed ranges such that a prima facie case of obviousness exists. MPEP 2144.05 (I). 

As to claim 5, Shigetomi discloses 5 parts by mass of (meth)acrylic polymer (B) for 100 parts by mass of acrylic polymer (A) (meth)acrylate-based resin) (Example 4 in Table 2), which is within the claimed range of 1-10 parts by weight. 

As to claim 7, Shigetomi discloses adhesive composition containing tackifying resin (Example 4 in Table 2 and 0076). 

Based on the above, Shigetomi anticipates or renders obvious claimed adhesive composition. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Shigetomi et al. (US 20170081557A1) alone.
Claims 2 and 3 are examined with X = O. 

As to claim 2, Shigetomi does not explicitly disclose this claim. However, Shigetomi discloses that the (meth)acrylic ester monomer used to form the polymer (B) include (meth)acrylic acid C1-20 alkyl esters (0067).  Moreover, as examples of the (meth)acrylic ester monomer, Shigetomi mentions (meth)acrylic acid undecyl and (meth)acrylic acid dodecyl monomers (0067).  A person having ordinary skill in the art would recognize that (meth)acrylic acid alkyl ester such as methacrylic acid undecyl of Shigetomi would be within the scope of Chemical Formula 1, wherein X =O, R1 is methyl, and n =10.  Further,   person having ordinary skill in the art would recognize that (meth)acrylic acid alkyl ester such as methacrylic acid dodecyl would be within the scope of Chemical Formula 1, wherein X =O, R1 is methyl, and n =11.  

Shigetomi discloses that (meth)acrylic acid ester monomers can be used alone or in combination of two or more thereof (0067). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select any of the meth)acrylic acid C1-20 alkyl esters monomers disclosed by Shigetomi, including methacrylic acid undecyl and methacrylic acid dodecyl monomers and form the polymer (B) of Shigetomi, motivated by the desire to use such polymer (B) in the formation of the adhesive composition of Shigetomi.  

As to claim 3, Shigetomi does not explicitly disclose n = 16-22.  However, similar to claim 2 above, Shigetomi discloses (meth)acrylic acid C1-20 alkyl esters (0067).  Accordingly, a person having ordinary skill in the art would recognize that monomer of Chemical Formula 1 wherein n = 16-22 is within the scope of Shigetomi (i.e. when C1-20 alkyl ester includes greater than C16 alkyl ester). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select any of the (meth)acrylic acid C1-20 alkyl esters monomers disclosed by Shigetomi, including n =16-22 to and form the polymer (B) of Shigetomi, motivated by the desire to use such polymer (B) in the formation of the adhesive composition of Shigetomi.  

Claims 2, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shigetomi et al. (US 20170081557A1) as applied to claim 1 above, and further in view of Loubert et al. (US 20120114737 A1).

Claims 2 and 3 are examined with X = O. 

Shigetomi discloses that the (meth)acrylic ester monomer used to form the polymer (B) include (meth)acrylic acid C1-20 alkyl esters (0067).  Shigetomi does not explicitly mention stearyl methacrylate or stearyl acrylate monomer, which is also encompassed by claim 3 (n = 17).  

Loubert discloses pressure sensitive adhesive composition formed by silicone hybrid composition (abstract).  Further, the silicone hybrid composition includes the reaction product of a silicone containing PSA composition, an ethylenically unsaturated monomer, and an initiator (0014).  Further, as the ethylenically unsaturated monomer, Loubert discloses e.g. aliphatic acrylate including alkyl radical having up to 20 carbon atoms (0047).  Moreover, as examples of the aliphatic acrylate, Loubert discloses ethylenically unsaturated monomers such as methyl acrylate, ethyl acrylate…stearyl acrylate…stearyl methacrylate…and mixtures thereof (0048).  

It would have been obvious to person having ordinary skill in the art before  the effective filing date of the claimed invention to select any of the known C1-C20 alkyl group containing acrylate monomers including stearyl acrylate or stearyl methacrylate as a comonomer to form the polymer (B) of Shigetomi, motivated by the desire to use such polymer (B) in the formation of the adhesive composition of Shigetomi, and further Shigetomi desires C1-20 alkyl group containing (meth)acrylic acid ester monomers in the formation of the polymer (B) (0066-0067).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17/259,730 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7 of the reference application renders obvious claims of the present application.


Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17/259,605 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7 of the reference application renders obvious claims of the present application.

Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17/259,308 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7 of the reference application renders obvious claims of the present application.

Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17/259,417 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7 of the reference application renders obvious claims of the present application.

Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/970,719 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7 of the reference application renders obvious claims of the present application.

Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/970,461 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7 of the reference application renders obvious claims of the present application.

Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17/260,314 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7 of the reference application renders obvious claims of the present application.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Molecular formula of n-undecyl methacrylate from Santa Cruz Biotechnology,  stearyl acrylate and stearyl methacrylate formulas from TCI monomers (page 3 and page 6), and English translation of Sako, Keiske et al. (KR 1020160134677 A). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467. The examiner can normally be reached Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANISH P DESAI/Primary Examiner, Art Unit 1788
September 26, 2022